Order affirmed, without costs and without disbursements. Concur—• Eager, J. P., Tilzer and Steuer, JJ.; Capozzoli and Nunez, JJ., dissent in the following memorandum by Nunez, J.: I dissent and vote to modify the Family Court order by increasing the allowance for the support of the one-year old child from $75 to $125 per week, and otherwise affirm. The trial court found that the respondent father earns, or has the ability to earn, upwards of $40,000 a year gross. And while the mother’s earnings as a professor amount to approximately $14,000 per year, she cannot pursue her calling unless she employs a nurse to care for the child. If we consider today’s spiraling high cost of living, it is unrealistic to say that $75 per week is sufficient to pay the salary of the nurse and the other expenses of the child.